UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended October 31, 2010 OR oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 Cattlemen Road, Sarasota, Fl 34232 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for the such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Smaller reporting company x Non-accelerated filero (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the Registrant’s Common Stock outstanding as of December 20, 2010 was 908,010,135. Transitional Small Business Disclosure Format (Check one): YesoNo x 1 FORM 10-Q INDEX Page PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION 27 ITEM 1.LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. (REMOVED AND RESERVED) 28 ITEM 5.OTHER INFORMATION 28 ITEM 6. EXHIBITS 29 SIGNATURES 31 2 PART 1: FINANCIAL STATEMENTS SUNOVIA ENERGY TECHNOLOGIES, INC. Sunovia Energy Technologies, Inc. Consolidated Balance Sheets October 31, July 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable, related party - Inventory Prepaid expenses Total current assets Property and equipment, at cost, net of accumulated depreciation of $422,842 and $354,869 Other assets: Patents and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Common stock redemption Notes payable Convertible debenture derivative liability - Total current liabilities Long term portion of notes payable Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 908,010,135 and 706,940,353 shares issued and outstanding Additional paid-in capital Accumulated (deficit) Less: Treasury stock, at cost, 313,400 shares ) ) ) $ $ See the accompanying notes to the consolidated financial statements. 3 Sunovia Energy Technologies, Inc. Consolidated Statements of Operations For the Three Months Ended October 31, 2010 and 2009 (Unaudited) Sales $ $ Cost of sales and services Gross profit (loss) ) ) General and administrative - Research and development - Selling, general and administrative expenses Loss from operations ) ) Other Income (expense): Derivative loss - Interest expense (income), net ) Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Per share information basic and diluted: Loss per share $ ) $ ) Weighted average shares outstanding See the accompanying notes to the consolidated financial statements. 4 Sunovia Energy Technologies, Inc. Statements of Cash Flows For the Three Months Ended October 31, 2010 and 2009 (Unaudited) Cash flows from operating activities: Net cash (used in) operating activities $ ) ) Cash flows from investing activities: Acquisition of property and equipment ) - Net cash (used in) investing activities ) - Cash flows from financing activities: Common Shares issued for cash Proceeds from notes payable - Proceeds from convertible debentures - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning - Cash and cash equivalents, ending $ $ Supplemental cash flow information: Cash paid for interest $
